Name: Commission Regulation (EC) No 307/2003 of 18 February 2003 fixing export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 Avis juridique important|32003R0307Commission Regulation (EC) No 307/2003 of 18 February 2003 fixing export refunds on fruit and vegetables Official Journal L 045 , 19/02/2003 P. 0004 - 0006Commission Regulation (EC) No 307/2003of 18 February 2003fixing export refunds on fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 47/2003(2), and in particular Article 35(3) thereof,Whereas:(1) Commission Regulation (EC) No 1961/2001(3), as amended by Regulation (EC) No 1176/2002(4), lays down detailed rules on export refunds on fruit and vegetables.(2) Article 35(1) of Regulation (EC) No 2200/96, provides that, to the extent necessary for economically significant quantities of the products listed in that Article to be exported, the difference between the international market prices for those products and their prices in the Community may be covered by export refunds. The refunds must be fixed taking account of restrictions under agreements concluded in accordance with Article 300 of the Treaty.(3) Refunds must be fixed taking account, in particular, of the existing situation or the outlook for fruit and vegetable prices on the Community market and supplies available on the one hand, and prices on the international market on the other hand.(4) The international trade situation or the special requirements of certain markets may call for the refund on a given product to vary according to its destination.(5) Tomatoes, oranges, lemons and apples and of classes Extra, I and II of the common trading standards can currently be exported in economically significant quantities.(6) In order to make the most efficient use of the resources available and without discriminating between exporters, care should be taken not to disturb the trade flows previously induced by the refund arrangements. For those reasons and because of the seasonal nature of exports of fruit and vegetables, quotas should be fixed for each product.(7) Given the structure of Community exports, the most appropriate method should be selected for export refunds on certain products and certain destinations.(8) The quantities laid down for the various products should be distributed in accordance with the different systems for the grant of the refund, taking account in particular of their perishability.(9) The agricultural product nomenclature for export refunds laid down in Commission Regulation (EEC) No 3846/87(5), as last amended by Regulation (EC) No 118/2003(6), should apply to the measures provided for in this Regulation.(10) Commission Regulation (EC) No 1291/2000(7), as last amended by Regulation (EC) No 2299/2001(8), lays down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products.(11) The Management Committee for fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 11. The export refunds on fruit and vegetables shall be as set out in the Annex hereto.2. Quantities covered by licences issued for food aid as referred to in Article 16 of Regulation (EC) No 1291/2000 shall not count against the eligible quantities covered by the Annex.Article 2This Regulation shall enter into force on 9 March 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 February 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2003, p. 64.(3) OJ L 268, 9.10.2001, p. 8.(4) OJ L 170, 29.6.2002, p. 69.(5) OJ L 366, 24.12.1987, p. 1.(6) OJ L 20, 24.1.2003, p. 3.(7) OJ L 152, 24.6.2000, p. 1.(8) OJ L 308, 27.11.2001, p. 19.ANNEXto Commission Regulation of 18 February 2003 fixing the export refunds on fruit and vegetables>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 1779/2002 (OJ L 269, 5.10.2002, p. 6).The other destinations are defined as follows:F00 All destinations except Estonia.F03 All destinations except Switzerland and Estonia.F04 Sri Lanka, Hong Kong SAR, Singapore, Malaysia, Indonesia, Thailand, Taiwan, Papua-New Guinea, Laos, Cambodia, Vietnam, Uruguay, Paraguay, Argentina, Mexico, Costa Rica and Japan.F08 All destinations except Slovakia, Latvia, Lithuania, Bulgaria and Estonia.F09 Norway, Iceland, Greenland, Faeroe Islands, Poland, Hungary, Romania, Albania, Bosnia and Herzegovina, Croatia, Slovenia, Former Yugoslav Republic of Macedonia, Serbia and Montenegro, Malta, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, destinations referred to in Article 36 of Commission Regulation (EC) No 800/1999, African countries and territories except South Africa, countries of the Arabian Peninsula (Saudi Arabia, Bahrain, Qatar, Oman, United Arab Emirates (Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Qalwain, Ras al Khaimah, Fujairah), Kuwait, Yemen), Syria, Iran, Jordan, Bolivia, Brazil, Venezuela, Peru, Panama, Ecuador and Colombia.